         Case 1:18-cv-09433-LGS Document 114 Filed 11/20/20 Page 1 of 1
                                          U.S. Department of Justice
                                                                                               Page 1
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007


                                                       November 20, 2020

By ECF
The Honorable Lorna G. Schofield
United States District Judge
40 Foley Square
New York, NY 10007

       Re:     PEN American v. Trump, 18 Civ. 9433 (LGS)

Dear Judge Schofield:

    I write respectfully on behalf of the parties in response to the Court’s October 21, 2020 Order
directing the parties to file a status letter apprising the Court of the status of defendant’s petition
for interlocutory appeal. See ECF No. 113.

    Defendant’s petition was filed on October 13, 2020. See PEN American v. Trump, No. 20-
3507 (2d Cir.), Dkt. No. 1. On October 23, 2020, plaintiff filed its opposition to defendant’s
petition. PEN American v. Trump, No. 20-3507 (2d Cir.), Dkt. No. 15.

   We thank the Court for its consideration of this submission.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney
                                               By:      /s/ Steven J. Kochevar
                                                       Steven J. Kochevar
                                                       Assistant United States Attorney
                                                       86 Chambers Street, Third Floor
                                                       New York, NY 10007
                                                       Telephone: (212) 637-2715
                                                       Fax: (212) 637-2717
                                                       Email: steven.kochevar@usdoj.gov

Cc (By ECF): Counsel of Record
